Citation Nr: 1637829	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2009 rating decision, by the Milwaukee, Wisconsin, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for tinnitus.  He perfected a timely appeal to that decision.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Houston, Texas, which certified the case for appellate review.  

In September 2015, the Board remanded the case for further procedural development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in February 2016.  


FINDING OF FACT

The Veteran has tinnitus that had its onset during active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

The Veteran's DD Form 214 reflects that his military occupational specialty was Aerospace Propulsion Journeyman and he served in the Air Force.  The service treatment records (STRs) are negative for any complaints or findings of tinnitus.  

The Veteran's claim for service connection for tinnitus (VA Form 21-526) was received in May 2009.  He indicated in that claim that his tinnitus began during service.  In a statement dated in September 2009, the Veteran indicated that, during his four years of military service, he served as an engine specialist.  The Veteran reported that he became an engine run supervisor; as a result, he was constantly exposed to running engine noise.  The Veteran further reported that he performed engine checks which placed him in extremely close proximity to running engines.  

The Veteran was afforded a VA audiological examination in May 2010.  At that time, it was noted that the Veteran's military noise exposure included exposure to firearms, firing range, helicopters, aircraft engines, flight lines, factory noise, electrical generators and power tools.  The examiner stated that there was no claim for tinnitus and there was no current complaint of tinnitus.  

In a September 2009 statement, the Veteran reported that he had constant exposure to loud noise from running engines during service and that "because of this exposure I have had a ringing noise that I hear."  In his March 2011 substantive appeal, the Veteran reported first that he was subjected to loud noise working within feet of running engines.  He followed this with the statement "I hear a fuzzy ringing noise in my ears.  I can still hear all auditory devices however it is constantly interrupted by constant ringing in my ears."  The Veteran reported that the VA examiner never asked about tinnitus during the May 2010 examination.  

In an addendum to the May 2010 VA examination, in January 2015, the VA audiologist opined that military noise exposure did not contribute to a tinnitus complaint.  The audiologist explained that the Veteran did not report tinnitus at his examination in 2010, and his records were negative for any complaints of tinnitus.  

Information in the file indicates that the Veteran failed to report for a VA audiological examination, as requested by the Board's September 2015 remand, which was scheduled for a date in November 2015.  The Board further notes that the record does not reflect that the Veteran or his representative have requested another examination.  Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make a decision on the Veteran's claim for tinnitus based on the evidence of record.  

Here, the Board finds the favorable and unfavorable evidence in relative equipoise.  The Veteran is competent to diagnose tinnitus and the Board finds him credible in this regard.  The negative VA opinions rely, at least in part, on a view that he did not report tinnitus during the 2010 examination.  This is not of importance as he clearly had reported tinnitus because he filed his claim for it and even specified its onset year.  The VA opinions are therefor afforded very little probative value.  

The Board observes that the Veteran's statements are consistent with the circumstances of his service, and that this evidence supports a finding that the Veteran experienced significant noise exposure in service.  Although his statements may not specifically state that he had ringing in his ears constantly since exposure to service, the statements certainly lean in that direction and must be considered in conjunction with his reported date that the tinnitus began that he specified in his claim.  The Board is required to liberally read his statements and, in doing so, and considering all of the facts of this case, the Board concludes that the evidence is in relative equipoise as to whether he first experienced the ringing in service and has continued to experience it since then.  Thus, the appeal must be granted.  

Finally, any defect in VA meeting its duty to notify the Veteran as to the evidence necessary to substantiate his claim, and duty to assist him in obtaining any such evidence, is harmless error.  This is because the Board is granting in full the benefit sought.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


